EXHIBIT 12.1 WEINGARTEN REALTY INVESTORS COMPUTATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS (Amounts in thousands) Year Ended December 31, Income from continuing operations $ Equity in earnings of real estate joint ventures and partnerships, net ) Provision (benefit) for income taxes ) Gain on sale of property Fixed charges Amortization of capitalized interest Distributions of income from real estate joint ventures and partnerships Capitalized interest ) Preferred dividends ) Net income as adjusted $ Fixed charges: Interest on indebtedness, net $ Capitalized interest Preferred dividends Portion of rents representative of the interest factor Fixed charges $ RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS $ RATIO OF EARNINGS TO FIXED CHARGES $ $
